Notice of Pre-AIA  or AIA  Status
 	The present application 16/868,874, filed on 5/07/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-2,5-9,12-16,19-26 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 8/3/2022.
Drawings
The Drawings filed on 5/07/2020 are acceptable for examination purpose.
35 U.S.C. 112
	In view of applicant’s amendment, remarks filed on 8/3/2022, the rejection under 35 USC 112 as set forth in previous office action is hereby withdrawn.

35 U.S.C. 101
	In view of applicant’s amendment, remarks filed on 8/3/2022, the rejection under 35 USC 101 as set forth in previous office action is hereby withdrawn.


Reasons for Allowance

 	Claims 1-2,5-9,12-16,19-26 (re-numbered as 1-20) are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to the claims, remarks filed on 8/3/2022, the prior art of Muleshkov et al., US Pub. No. 2021/0182116, Shim, US Pub. No. 20100205273 Kampouris, US Pub. No. 2012/0054546 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“determining, by a node of the plurality of compute nodes, existence of a split-brain condition; and 
 	performing a mitigation approach, 
 	wherein said determining, by a node of the plurality of compute nodes, existence of a split-brain condition, comprises: 
 	determining, by the node, which of the plurality of compute nodes are reachable by the node by probing all other nodes of the plurality of compute nodes;
 	 dynamically determining, by the node, a current pretense value of the node, wherein the current pretense value is a sum of all quora values of a subset of the plurality of compute nodes that are currently reachable by the node, plus the quora value of the compute node; and
 	when the current pretense value is less than a quorum for the distributed computing system, recognizing the existence of the split-brain condition”, in claim 1,8,15.

 	These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2,5-7,9,12-14,16, 19-26 being definite, enabled by the specification, and further limiting to the independent claims are also allowable




















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154